                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ALEC OTTO,                                         Case No. 4:19-cv-00054-YGR
                                                        Plaintiff,                          ORDER GRANTING MOTION TO
                                   8
                                                                                            WITHDRAW MOTION FOR CLASS
                                                 v.                                         CERTIFICATION AND MOTION FOR
                                   9
                                                                                            VOLUNTARY DISMISSAL
                                  10     COLIN LEMAHIEU, ET AL.,
                                                        Defendants.                         Re: Dkt. No. 194
                                  11

                                  12          Plaintiff Alec Otto brings this putative class action against defendants Nano f/k/a/
Northern District of California
 United States District Court




                                  13   RaiBlocks f/k/a Hieusys, LLC (“Nano”), Colin LeMahieu, Mica Busch, Zack Shapiro, and Troy

                                  14   Retzer (collectively, “Nano Defendants”) as well as B.G. Services SRL f/k/a BitGrail SRL f/k/a

                                  15   Webcoin Solutions (“BitGrail”) and Francesco “The Bomber” Firano (collectively “BitGrail

                                  16   Defendants”) for securities fraud and related claims in connection with defendants’ promotion of

                                  17   and statements regarding a cryptocurrency or digital asset referred to as NANO f/k/a RaiBlocks

                                  18   (“XRB” or “Nano Tokens”).

                                  19          Now before the Court is plaintiff’s notice of withdrawal of plaintiff’s motion for class

                                  20   certification and motion for voluntary dismissal. (Dkt. No. 194 (“Mot.”)) The Nano Defendants

                                  21   agree that plaintiff’s motion for class certification should be withdrawn, as do they agree that this

                                  22   matter should be dismissed with prejudice. (Dkt. No. 195 (“Resp.”))

                                  23          Having carefully reviewed the record, the papers submitted on each motion, and for the

                                  24   reasons set forth more fully below, the Court accepts plaintiff’s withdrawal of his motion for class

                                  25   certification and tentatively GRANTS the motion for voluntary dismissal, pending the Court’s

                                  26   evaluation of the parties’ performance under Section 27(c) of the Securities Act of 1933 (“Section

                                  27

                                  28
                                   1   27(c)”).1

                                   2   I.     BACKGROUND
                                   3          The Court assumes familiarity with the factual and procedural background of this case.

                                   4   The Court only summarizes the case background that is relevant for the issuance of this order.

                                   5   Thus: On August 4, 2020, plaintiff filed his first motion to certify the class. (Dkt. No. 144.) On

                                   6   December 8, 2020, plaintiff filed a second motion to certify the class. (Dkt. No. 168.) The Nano

                                   7   Defendants opposed plaintiff’s second class certification motion and moved to strike the report of

                                   8   David Weisberger on February 26, 2021. (Dkt. Nos. 179 and 180.) The Court granted the Nano

                                   9   Defendant’s motion to strike on April 26. (Dkt. No. 191.) In that order, the Court directed

                                  10   plaintiff to advise as to whether he intended to proceed on the motion for class certification or

                                  11   withdraw it. (Id.) Plaintiff initially responded that he intended to proceed with the motion. (Dkt.

                                  12   No. 192.) On June 13, however, plaintiff filed this current motion, seeking withdrawal of the
Northern District of California
 United States District Court




                                  13   motion and dismissal of the action.

                                  14   II.    LEGAL FRAMEWORK
                                  15          A.      Withdrawal of the Motion for Class Certification
                                  16          Under Rule 7-7(e) of the Civil Local Rules, a motion may only be withdrawn as of right

                                  17   “within the time for filing and serving a reply.” If a motion is not withdrawn within this

                                  18   timeframe, the Court may proceed to decide the motion. Civil Local Rule 7-7(e).

                                  19          B.      Voluntary Dismissal under Federal Rule of Civil Procedure 41(a)(2)
                                  20          Federal Rule of Civil Procedure 41(a)(2) provides in pertinent part:
                                  21
                                                      [A]n action may be dismissed at the plaintiff's request only by court
                                  22                  order, on terms that the court considers proper. If a defendant has
                                                      pleaded a counterclaim before being served with the plaintiff's motion
                                  23                  to dismiss, the action may be dismissed over the defendant's objection
                                                      only if the counterclaim can remain pending for independent
                                  24                  adjudication. Unless the order states otherwise, a dismissal under this
                                                      paragraph . . . is without prejudice.
                                  25

                                  26
                                  27          1
                                                 Pursuant to Federal Rule of Civil Procedure 78(b) and Civil Local Rule 7-1(b), the Court
                                  28   finds this motion appropriate for decision without oral argument. Accordingly, the Court
                                       VACATES the motion hearing set for July 20, 2021.
                                                                                        2
                                   1   Thus, the rule “vests the district court with discretion to dismiss an action at the plaintiff’s instance

                                   2   ‘upon such terms and conditions as the court deems proper.’ That broad grant of discretion does

                                   3   not contain a preference for one kind of dismissal or another.”) Hargis v. Foster, 312 F.3d 404,

                                   4   407 (9th Cir. 2002).

                                   5   III.   DISCUSSION
                                   6          A.      Withdrawal of Class Certification Motion
                                   7          Plaintiff filed this motion to withdraw the motion for class certification over two months

                                   8   after filing the reply. (See Dkt. Nos. 188 and 194.) Under Local Rule 7-7(e), the motion is

                                   9   untimely. The Court, however, will excuse the late withdrawal given that the Nano Defendants do

                                  10   not oppose the withdrawal.

                                  11          B.      Motion for Voluntary Dismissal
                                  12                  1.      Whether to Allow Dismissal of Action
Northern District of California
 United States District Court




                                  13          A motion for voluntary dismissal should be granted absent a showing by the defendant that

                                  14   it will suffer resulting “legal prejudice,” which is “prejudice to some legal interest, some legal

                                  15   claim, [or] some legal argument.” See Westlands Water Dist.v. U.S., 100 F.3d 94, 97 (9th Cir.

                                  16   1996). Here, both parties agree that plaintiff’s claims should be dismissed with prejudice. (See

                                  17   Dkt. No. 196 at 1; Resp. at 4.) The parties dispute, however, whether the Nano Defendants

                                  18   should be awarded attorneys’ fees and costs. As a threshold matter, the Court finds that dismissal

                                  19   with prejudice is warranted.2

                                  20                  2.      Terms of Dismissal
                                  21          The Nano Defendants request attorneys’ fees as sanctions under Section 27(c) of the

                                  22   Securities Act of 1933 (“Section 27(c)”). Under Section 27(c), upon final adjudication of a private

                                  23   action arising under federal securities law, a court must assess the parties’ Rule 11 compliance

                                  24
                                              2
                                  25              Plaintiff avers that dismissal is required because the Court no longer has jurisdiction in
                                       light of the withdrawal of the motion for class certification. (Mot. at 1.) The Court is not
                                  26   persuaded. See United Steel v. Shell Oil Co., 602 F.3d 1087, 1089 (9th Cir. 2010) (“We accepted
                                       defendants’ appeal to consider whether the denial of class certification divests federal courts of
                                  27   jurisdiction over cases removed under § 1332(d). Today we join the Seventh and Eleventh
                                       Circuits in holding that it does not. If the putative class action was properly removed to begin
                                  28   with, the subsequent denial of Rule 23 class certification does not divest the district court of
                                       jurisdiction.”) The Court maintains jurisdiction.
                                                                                            3
                                   1   with regards to “any complaint, responsive pleading, or dispositive motion.” 15 U.S.C. § 77z-

                                   2   1(c). If the Court finds that any party did not comply with its Rule 11 requirements, the Court

                                   3   should award appropriate sanctions. Id.

                                   4          Given the Court’s obligation, the Court orders briefing on the issue. Nano Defendants shall

                                   5   file its opening brief detailing its position on whether sanctions are appropriate by JULY 27, 2021.

                                   6   Plaintiff shall respond by AUGUST 10, 2021. The Nano Defendants shall file a reply by AUGUST

                                   7   17, 2021. The opening brief and response shall be limited to 15 pages, and the reply to 10 pages.

                                   8   The Court anticipates resolving the issue on the papers.

                                   9   IV.    CONCLUSION
                                  10          Accordingly, for the foregoing reasons, the Court accepts plaintiff’s withdrawal of his

                                  11   motion for class certification and tentatively GRANTS the motion for voluntary dismissal with

                                  12   prejudice pending resolution of the Section 27(c) issue.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: July 15, 2021

                                  15
                                                                                                       YVONNE GONZALEZ ROGERS
                                  16                                                                  UNITED STATES DISTRICT JUDGE
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         4
